SMITH, Chief Judge.
After this court’s reversal of the order dismissing Delves’ fourth amended complaint, Delves v. Kingdom Voice Publications, Inc., 464 So.2d 1327 (Fla. 1st DCA 1985), the cause was returned to the trial court for further proceedings. The trial court granted summary judgment on the count against Kingdom Voice Publications (KVP). The case proceeded to trial against Morehead and Newton on count two, alleging intentional interference with a contract, and count three, alleging theft by fraud and deceit. After hearing the evidence, the trial court directed verdicts for Morehead and Newton.
After a thorough review of the briefs and the record on appeal, we concur that no reversible error appears. The evidence conclusively demonstrates that Delves failed to avail himself of the opportunity to perform the contract, that KVP considered the contract to have been breached by Delves, and thereafter, KVP sought out Morehead and Newton and induced them to purchase the property in question. There is absolutely no evidentiary support for Delves’ allegations that Morehead and Newton fraudulently and falsely represented to KVP that Delves did not intend to consummate the contract or that KVP relied on any such representations and was induced by Morehead and Newton to sell the property to them instead of Delves. Accordingly, the trial court’s conclusion that the evidence was insufficient to go to the jury is AFFIRMED.
WENTWORTH and JOANOS, JJ., concur.